UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2313


ALBERT LITTLEJOHN,

                Plaintiff - Appellant,

          v.

OCWEN FINANCIAL CORPORATION, OCWEN LOAN SERVICING, LLC: (as
Servicer); ALTISOURCE PORTFOLIO SOLUTIONS, S.A. LINDA M.
MCCAULEY - INDIVIDUALLY AND D/B/A REALHOME SERVICES AND
SOLUTIONS INC.; ACE SECURITIES CORPORATION: (as Depositor)
ACE SECURITIES CORP., HOME EQUITY LOAN TRUST, SERIES 2006-
FM-1, ASSET BACKED PASS-THROUGH CERTIFICATES (as Trust);
WELLS FARGO BANK, NATIONAL ASSOCIATION, NATIONAL BANKING
ASSOCIATION (as Master Servicer, Securities Administrator);
HSBC BANK USA, NATIONAL ASSOCIATION (as Trustee and
Supplemental Interest Trustee); LAW OFFICES OF FRIEDMAN &
MACFADYEN, P.A. AND KENNETH J. MACFADYEN - SUBSTITUTE
TRUSTEE & INDIVIDUALLY, JAMES J. LOFTUS - SUBSTITUTE TRUSTEE
&   INDIVIDUALLY,   LISA   BLADES   SUBSTITUTE    TRUSTEE  &
INDIVIDUALLY; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
INC., (MERS); AND JOHN DOES (INVESTORS) 1-10,000, et al.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-01383-JFM)


Submitted:   February 22, 2013            Decided:   March 15, 2013


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Albert Littlejohn, Appellant Pro Se.         Christopher Michele
Corchiarino, GOODELL DEVRIES LEECH & DANN, LLP, Baltimore,
Maryland; Joshua Tropper, BAKER, DONELSON, BEARMAN, CALDWELL &
BERKOWITZ, PC, Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Albert Littlejohn seeks to appeal the district court’s

order granting defendants’ motion to dismiss his complaint for

failure to state a claim upon which relief can be granted.                       See

Fed. R. Civ. P. 12(b)(6).               We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   September    11,   2012.      The    notice   of   appeal    was    filed    on

October 19, 2012.         Because Littlejohn failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal and deny his motion for

judicial notice.         We dispense with oral argument because the

facts   and    legal    contentions      are   adequately   presented      in    the

materials     before    this    court    and   argument   would    not    aid    the

decisional process.

                                                                         DISMISSED



                                          3